Hon. F. T. Graham             Opinion No. M-S24
Criminal District Attorney
Cameron County                 Re:   Construction of H.B. 87,
Brownsville, Texas                   Acts 61st Leg., R.S. 1969,
                                     Ch. 455, p. 1512, concerning
                                     sale of real estate owned
Dear Mr.   Graham:                   by political eubdivisiona.
          In your letter requesting an opinion from this office,
you submit certain facts which we quote, in part, asp follows:
          "We desire your opinion as to what effect,
     if any, the above cited House Bill No. 07 will
     have upon Articles 1577 and 734513,Section 9,
     Vernon's Annotated Civil Statutes of the State
     of Texas.
            ". . .

          "It is noticed that the codifier has styled
     House Bill No. 01 as 'Public Lands Sale by
     Political Subdivisions-Publication of Notices'
     and has by foot note No. 53 indicated that
     House Bill No. 07 when ultimately codified
     will be an amendment to Article 5421c, Sec-
     tion 12 of Vernon's Annotated Civil Statutes of
     the State of Texas. However, nowhere in the
     caption of House Bill No. 07 and in the body of
     the House Bill is there any reference to public
     land, or lands, out of the public domain.
          *Article 1577, Vernon's Annotated Civil
     Statutes of the State of Texas, sets out the
     procedure by which the Commissioners' Court may
     appoint a commissioner to sell and dispose of
     any real estate of the county at public auction;
     and Article 7345b, Section 9, of said Vernon's
     Statutes provides the procedure for disposing
     of property purchased by the taxing unit as
     trustee.


                         -2496-
.




    Hon. F. T. Graham, page 2 (M-524)


              "Article 7345b, Section 9, provides, in part,
         that the taxing unit previously purchaser of
         property at a tax sale may dispose of said
         property at any time in any manner determined to
         be most advantageous to said taxing unit, or
         units, either at public or private sale.'
              With regard to these facts, you ask the following
    questions:
              "We should appreciate your opinion as to
         whether or not the above cited,House Bill No.
         87 is a general bill, and as such does it repeal
         Article 1577, and Section 9 of Article 734Sb,
         Vernon's Civil Statutes of the State of Texas?
              "We also are concerned as to how the codifier
         classified House Bill No. 01 as an amendment to,
         Article 5421c, Section 12 of Vernon's Annotated
         Civil Statutes of the State of Texas."
              House Bill 07, Acks 61st Legislature, Regular Session,
    chapter 455, page 1512, effective June 10, 1969, provides, in
    part. as follows:
              "Section 1. No land owned by a political
         subdivision of the State of Texas may be sold
         without first publishing in a newspaper of
         general circulation in the county where the
         land is located or in an adjoining county,
         if there is no such newspaper, a notice that
         the land is to be offered for sale to the
         general public, its description, its location
         and the procedures under which sealed bids
         to purchase the land may be submitted. Notice
         shall be so given at least on two Separati
         occasions and no sale shall be held less than
         14 days after the last notice.    DYE.
              "Sec. 2. Land owned by a political sub-
         division that wishes to contract with an in-
         dependent foundation for the development of
         that land need not be offered for sale on
         public bid nor sold to the highest bidder.
               "Sec. 3. Nothing ,in this Act shall require
          the governing body of any such political



                             -2497-
Hon. P. T. Graham, page 3 (M-524)


     subdivision to accept any bid or be required
     to consummate any sale.
          " . . .I

          Article 1577, Vernon's Civil Statutes, and Article
734533,Section 9, Vernon's Civil Statutes, are each special
laws which detail the procedure,fot the sale and disposal
of land owned by political subdivisions of.the State named
therein. House Bill 87 (Article 5421c-12) is a general law
which pertains to the sale of land by all political sub-
divisions of.the State. In answer to your. first question,
you are advised that it is well settled that special legis-
lation is not repealed by a later general act unless specifi-
cally mentioned in the general law or such purpose was made
manifest from the plain provisions of the general law. Paul
v. State, 106 S.W. 440 (Tex.Civ.App. 1907, error ref.), m
734513,Sec. 13, V.C.S. It is noted in this respect that H.B.
07 contains no repealing clause nor is such a purpose made
manifest in the provisions of the bilf; Consequently, it is
our opinion that H.B. 87 in no manner repeals Article 1577 or
Article 7345b, Section 9, Vernon's Civil Statutes.
          This does not mean, however, that H.B. 07 has no
effect. It is a well established rule that when a general
intention is expressed and also a particular intention which
is incompatible with the general one;.the particular in-
tention which is incompatible with the general one shall
be considered an exception to the general and in such cases,
full effect may be given to the general rule beyond the scope
of the local or special law and by allowing the latter to
operate according to its special purposes and aims the two
acts can stand together. Paul v. State, supra.
          Moreover, in this regard, it was held in the case of
Cabbert v. City of Brownwood, 176 S.W.2d 344 (Tex.Civ.App. 1943,
error ref.)   that when a statute makes a general provision for
all cases s&h as for all highways in all counties and a special
provision for a particular class such as highways in cities and
towns, the latter prevails insofar as the particular class is
concerned. This is so whether the general and special statutory
provisions are contained in the same actor different acts.
Trinity Universal Co. v. McLaughlin, 373 S.W.Zd 66 (Tex.Civ.App.
1963, rehearing denied 374 S.W.Zd 350, no writ).

           Therefore, on the basis of the foregoing authorities,
 it is our opinion that H.B. 07 is operable outside the scope


                         -2498-
‘.           .

     .   .
                                                                                 .
.




                 Hon. F, T. Graham, page 4    (M-524)


                 of Article 1577, Vernon's Civil Statutes, and Article 734533,
                 Section 9, Vernon's Civil Statutes.    '
                                                        :i
                           The constitutionality of Section 2 of H.B. il is
                 not before us. and therefore we do'not express any opinion
                 on same.
                           In answer to your second question, you are advised
                 that H.B. 87 will be codified as a new Article 542lc-12,
                 rather than an amendment to Article 5421~.
                                             S 0 MU A,R Y
                           R.B. 87 is a general.law,but does not in
                      any manner repeal Article 1577-or Article 7345b,
                      Section.9,~Vernon's Civil,Statutes. H.B. 87 is
                      operable outside.the scope of Article 1571, Vernon's
                      Civil Statutes, and Article 7345b, Section 9,
                      Vernon's Civil Statutes.
                           H.B. 87 will be codified as a new Article
                      5421c-12 rather than an amendment to Article
                      5421c, Vernon's Civil Statutes. ,/




                                                            General of Texas

                 Prepared by Ivan R. Williams, Jr.
                 Assistant Attorney General
                 APPROVED:
                 OPINION COMMITTEE
                 Kerns Taylor, Chairman
                 George Kelton, Vice-Chairman
                 John Banks
                 Vince Taylor
                 Sam Jones
                 James Quick
                 MEADE F. GRIFFIN
                 Staff Legal Assistant
                 NOLA WHITE
                 First Assistant


                                             -2499-